DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/01/2021.  These drawings are acceptable.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Interpretation
Claim 7 is interpreted to mean moving the target in the longitudinal direction (direction parallel to a rotation axis) of the target by rotating the target while the target is not simultaneously being translated/moved in the longitudinal direction.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C 112 and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/01/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of 09/01/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Rowland on 12/16/2021.

The application has been amended as follows: 
In line 8 and line 10 of [0071] of the specification, “the numbers of rotations” should read “the number of rotations”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Atsumi (US 20160326630 A1). Atsumi teaches a deposition method of arranging a discharge portion of a striker near a target to induce arc discharge and forming a film on a substrate using plasma generated by the arc discharge, the method comprising a changing step of changing the position for inducing the arc discharge by the striker in a striking range of the target, the striking range being situated between two distal ends of the target and a deposition step of forming the film on the substrate using the plasma generated by the arc discharge at the position within the striking range of the target. However, Atsumi fails to explicitly teach a reduction step of reducing the striking range of the target
Claims 4-9 and 11 depend on claim 1 and thus are allowed for the same reasons.
Regarding claim 10, the closest prior art to the claimed invention is Atsumi (US 20160326630 A1). Atsumi teaches a deposition apparatus for arranging a discharge portion of a striker near a target to induce arc discharge and forming a film on a substrate using a plasma generated by the arc discharge, the apparatus comprising a changing mechanism configured to change a position of the target for inducing the arc discharge by the striker, and a control unit configured to control the changing mechanism so that the position of the target is changed in a striking range of the target, the striking range being situated between two distal ends of the target. However, Atsumi fails to explicitly teach the control unit is further configured to reduce the striking range of the target along a dimension of the striking range stepwise in accordance with use of the target so that the striking range of the target after the reduction falls within the striking range of the target before the reduction. Furthermore, there is not teaching, motivation, or suggestion to modify Atsumi to meet the claimed limitations. Therefore, claim 10 is allowed.
Claim 12 depends on claim 10 and thus is allowable for the same reasons.
Regarding claim 13, the closest prior art to the claimed invention is Atsumi (US 20160326630 A1). Atsumi teaches a deposition method of arranging a discharge portion of a striker a target to induce arc discharge and forming a film using a plasma generated by the arc discharge the method comprising, a deposition step of forming a film on a substrate using the plasma generated by inducing the arc discharge at a position within a striking range of the target, the striking range being situated between two distal ends of the target, a changing step of changing a position for inducing the arc discharge by the striker within the striking range of the target, and a deposition step of forming a film on a substrate using the plasma generated using the arc discharge at the changed position within the striking reduction step of reducing the striking range of the target between the two ends of the target, a changing step of changing the position for inducing the arc discharge by the striker within the changed striking range of the target, and a deposition step of forming a film on a substrate using the plasma generated by inducing the arc discharge at the changed position within the changed striking range of the target. Furthermore, there is no teaching, suggestion, or motivation to modify Atsumi to meet the claimed limitations. Therefore, claim 13 is allowed.
Claim 14 depends on claim 13 and thus is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797